Title: From Thomas Jefferson to Thomas Mann Randolph, 4 April 1800
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to T M Randolph
Philadelphia Apr. 4. 1800.

I wrote you last on the 31st. of Mar. since which I have recieved G. Jefferson’s of Mar. 22. acknoleging the reciept of the last 470. D. making 1870. D. in all.—Mr. Ross’s Kitt setting out for Charlottesville where he has a cause to be tried with James Ross, and apprehending from him some personal assault, has asked me to interest some person to ensure him the protection of the laws. I have promised to write to yourself, P. Carr & Colo. Bell to have an eye to him, merely because he desired it, tho’ I assured him he would be protected by every one. he furnishes me an earlier occasion of writing to you than by post.
Capt Barry in the frigate US. arrived last night from Corunna. our envoys landed Nov. 27. at Lisbon, from whence their Secretaries proceeded  by land to Paris. the principals reimbarked Dec. 21. for Lorient but after long beating against contrary winds in the bay of Biscay they landed at Corunna Jan. 11. & sent a courier to Paris for their passports. they proceeded to Burgos & there recieved their passports from Paris, with a letter from Taleyrand, expressing a desire to see them at Paris, & assuring them that the form of their credentials, addressed to the Directory, would be no obstacle to their negociation. Murray was already at Paris. the letters from our envoys to the Executive brought by Capt Barry are dated at Burgos Feb. 10. they would have about 800. miles to Paris, where they will have arrived probably about the 1st. week in March & by the 1st. week of May we may expect to hear of their reception. the frigate Portsmouth is about sailing from N. York to France. the object a secret.—the Senate yesterday rejected mr Pinckney’s bill against appointing judges to any other offices: & to-day they have rejected a bill from the H. of R. which forbade military troops to be at the place of election on any day of election. a warrant has been issued to commit Duane, but he has not been yet found. the President has nominated a third Major Genl. (Brookes of Massachusets) to our 4000. men, and 204. promotions & appointments of officers are now before the Senate for approbation. so there will be 16. regiments of officers & 4. or 5. of souldiers. Dupont de Nemours has been here from N. York on a visit. he will settle there or at Alexandria. he promises me a visit this summer with Made. Dupont.—I think we shall rise the 1st. or 2d. week in May. I have recieved the grateful news of Maria’s recovery, and am to go by Eppington or Mont blanco to carry her to Monticello with me. I shall by next post write to Richardson the day my horses are to meet me there, all three; and expect him to engage David Bowles to go with them. not knowing whether Martha is yet returned home, I can only deliver my love to her provisionally, and my affectionate salutations to yourself. Adieu.
P.S. you have not informed me where your brothers newspapers are to be directed to.
